Samuel Clifford, sixty-one years old, died January 2, 1940, following an operation for perforatéd gastric ulcer. It is undisputed that the deceased had this ulcer and two others adjacent to it for a considerable period of time. On the morning of December 25, 1939, while engaged in the regular course of his employment and while lifting a display sign, weighing about ninety pounds, he strained his abdominal region and as a result of the internal pressure he suffered a perforated gastric ulcer which resulted in his death. Doctor Finesilver testified that it was his opinion that the precipitating cause of the rupture or perforation was the strain incident to the lifting of the billboard. The evidence supports the award, i Award unanimously affirmed, *915with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.